Citation Nr: 0943756	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  03-15 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an acquired psychiatric disorder, including 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from June 1965 to 
June 1969 and from January 1972 to September 1977.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In June 2008, the Board remanded the Veteran's claim 
regarding service connection for PTSD to the RO for further 
evidentiary development.  At that time, the Board also 
remanded his claim for service connection for a right foot 
fracture for issuance of a statement of the case (SOC) that 
was provided to him in December 2008.  However, in a January 
2009 signed statement, the Veteran withdrew his claim as to 
that matter.

Furthermore, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) recently held that claims 
for service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  Thus, in light of Clemons v. Shinseki, the Board 
has recharacterizied the Veteran's claim as a claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, as set forth on the title page, and will 
consider the matter on a de novo basis.

Finally, in a June 2004 letter, the RO advised the Veteran 
that his claim for non-service-connected pension was granted 
(in a May 2004 rating decision) but he needed submit a 
completed VA Form 21-527, that he did the next month.  In an 
August 2004 letter, the RO advised the Veteran that he was 
entitled to both disability pension and service-connected 
compensation but, under VA law, cannot receive both benefits 
at the same time.  The RO explained how his disability 
pension rate was determined, and advised him of his appellate 
rights.  However, in February 2005, and again in January 
2006, the Veteran submitted a VA Form 21-527 and, in a 
January 2006 statement, said that a December 2005 rating 
decision failed to address his claim for non-service-
connected pension from February 2005.  This matter is 
referred to the RO so it may respond to the Veteran's 
inquiry. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the 
objective and competent medical evidence of record 
demonstrates that he has an acquired psychiatric disorder, 
variously diagnosed as PTSD, a depressive disorder, and an 
anxiety disorder, that cannot be dissociated from his active 
military service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, an acquired 
psychiatric disorder, variously diagnosed as PTSD, a 
depressive disorder, and an anxiety disorder, was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  While VA failed to fully comply with the provisions of 
38 U.S.C.A. § 5103 prior to the rating decision in question, 
there is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in April 2002 and January 2009 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  He was provided notice in April 2006 
and August 2007 correspondence as to how disability ratings 
and effective dates are determined.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO will again 
provide appropriate notice as to the rating criteria and 
effective date to be assigned for an acquired psychiatric 
disorder prior to the making of a decision on this matter.  
If appellant then disagrees with any of those actions, he may 
appeal those decisions.  As set forth herein, no additional 
notice or development is indicated in the Veteran's claim.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim." Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

The Veteran argues that he has a psychiatric disability, 
primarily as a result of traumatic events he witnessed in 
service.  Therefore, he maintains that service connection is 
warranted for a psychiatric disability, including PTSD.  
After carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is in equipoise.  Accordingly, giving the Veteran 
the benefit of the doubt, the appeal will be granted.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Psychoses, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis that conforms to the criteria set 
forth in the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM -IV); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 2002 and Supp. 2009).  Where a current diagnosis of 
PTSD exists, the sufficiency of the claimed in-service 
stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 
(1997).  Nevertheless, credible evidence that the claimed in- 
service stressor actually occurred is also required.  38 
C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 
307 (1997).  

As noted above, the Court recently held that, although a 
claimant may identify a particular mental condition on the 
claims form accompanying his application for VA benefits, the 
scope of the claim cannot be limited only to the condition 
stated, "but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; 
the symptoms the claimant describes; and the information the 
claimant submits or that VA obtains in support of the claim."  
See Clemons v. Shinseki, 23 Vet. App. 1, 5-6.

The Veteran asserts that he has an acquired psychiatric 
disorder, including PTSD, due to his military service.  He 
notes that he received a Combat Action Ribbon based on his 
service aboard the USS NEWPORT NEWS beginning in early 1972 
and, in April 2002, June 2005, and August 2007 written 
statements, described his exposure to enemy attacks.  He 
particularly points to an October 1972 turret explosion that 
killed and injured many sailors while he was aboard that 
ship.  He indicated that he helped to remove the bodies from 
the turret.  The Veteran submitted copies of newspaper 
articles documenting this incident.

Service records indicate that the Veteran served aboard the 
USS NEWPORT NEWS evidently during 1972 and 1973 and his 
awards and decorations include receipt of the Combat Action 
Ribbon.

In a December 2003 response to the RO's inquiry, the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
confirmed that there was an explosion aboard the USS NEWPORT 
NEWS on October 1, 1972 that resulted in the deaths of 20 men 
and injury to many others.  

In the April 2006 and February 2009 supplemental statements 
of the case, the RO conceded verification of the Veteran's 
alleged stressful event in service and the Board has no 
reason to contradict the RO's finding or question the 
Veteran's contentions of experiencing a stressful event in 
service.

The remaining question presented is whether a stressor such 
as reported by the Veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the DSM-IV, or an 
acquired psychiatric disorder.

However, private and VA examiners have rendered differing 
diagnoses of the Veteran's psychiatric disorder, including 
atypical anxiety (1997); adjustment disorder with anxiety and 
depressive symtoms (2002); depressive disorder (2003 and 
2004); depression and alcoholism and a history of an anxiety 
disorder and depression with PTSD (2005); PTSD with 
depression and anxiety (2006); anxiety disorder, not 
otherwise specified (NOS) (2007); and chronic PTSD (2007 and 
2008).

Service treatment records do not reflect complaints or 
diagnosis of, or treatment for, a psychiatric disorder.

Post service, an August 1997 VA outpatient record includes a 
diagnosis of atypical anxiety.

In November 2002, the Veteran underwent VA examination and 
the examining psychologist diagnosed an adjustment disorder 
with anxiety and depressive symtoms, and alcohol dependence 
in remission.  The VA examiner explained that the Veteran's 
main problems appeared to come from his physical and 
environmental problems.  It was noted that the Veteran had 
some depressive and anxiety problems that were most likely 
due to his current situation and showed some symtoms of PTSD 
but not enough to make a full diagnosis. 

An October 2003 VA outpatient psychiatric treatment record 
includes diagnoses of depressive disorder, NOS, and chronic 
alcohol abuse.  A March 2004 VA psychiatric clinic note 
reflects that the Veteran had a depressive disorder.

But, records from the Shreveport Vet Center, dated from 
February 2005 to February 2008, describe the Veteran's 
treatment for PTSD-related symtoms.

According to March 2005 VA outpatient records, the Veteran 
was diagnosed with a depressive disorder and referred for a 
PTSD evaluation that yielded a diagnosis of PTSD.  

However, in April 2005, the Veteran's VA treating clinic 
psychologist stated that psychological tests results were 
invalid and did not fully support a diagnosis of PTSD.  The 
Veteran was diagnosed with alcoholism and depression.

Then, in July 2005, a VA clinic psychiatrist noted a 
diagnosis of depressive disorder; in September 2005, a clinic 
psychologist indicated that the Veteran did not have PTSD; 
and, in January 2006, this psychologist indicated that the 
Veteran was diagnosed with depression and alcohol abuse.

But, according to an August 2005 private psychological 
examination report prepared by J.W.Q., Ph.D., the Veteran had 
a history of an anxiety disorder and depression.  Dr. Q. said 
that the anxiety disorder was certainly related to an 
incident that occurred during the Veteran's military service 
and was consistent with PTSD but the etiology of the 
Veteran's depressive features was more difficult to pin down.  
A diagnosis of episodic alcohol abuse was also rendered.

Even so, while in March 2006, a VA staff psychiatrist 
diagnosed the Veteran with a depressive disorder with 
anxiety, in July 2006, this psychiatrist diagnosed the 
Veteran with PTSD with depression and anxiety.

In February 2007, the Veteran's treating VA psychologist 
referred him for evaluation of PTSD.  March 2007 VA medical 
records indicate that the results of that evaluation yielded 
an Axis I diagnosis of chronic PTSD, as noted in March and 
April 2007 clinical entries.  In fact, in May 2007, the VA 
psychologist who evaluated the Veteran for PTSD reported that 
the Veteran had active symtoms of PTSD.  

Then, in May 2007, the Veteran underwent VA examination that 
was performed by a VA psychologist.  According to the 
examination report, the examiner reviewed the Veteran's 
medical records (including the June 2007 record noted below) 
and performed a clinical evaluation.  The Veteran complained 
of symtoms including avoidance, sleep difficulty including 
combat-related nightmares, anxiety, and distrust of others.  
The examiner noted the Veteran's history of alcohol 
dependency.  The Veteran described his experience in service 
when the turret gun exploded and killed twenty sailors.  The 
examiner observed that the Veteran was repeatedly seen in the 
VA clinic and had a PTSD problem, but his treating 
psychiatrist had not recently diagnosed him with an Axis I 
diagnosis, or PTSD.  

Thus, in the VA examiner's opinion, the Veteran did not have 
a diagnosis of PTSD despite his claim of fairly frequent 
symtoms of PTSD such as nightmares, avoidance, and mental 
disability.  Psychological tests results were considered 
invalid.  The Axis I diagnoses were anxiety disorder, NOS, 
and alcohol abuse.  The VA examiner opined that the Veteran 
fit the diagnosis of alcohol dependency and for an anxiety 
disorder that was diagnosed for many years.  The examiner did 
not diagnose PTSD because the Veteran's attending 
psychiatrist did not make a PTSD diagnosis and, although the 
Veteran claimed to have PTSD symtoms, he produced an invalid 
response set to psychological tests and through the years was 
only inconsistently diagnosed with PTSD.

As discussed above, in June 2007, when evaluated for 
medication management by a VA clinic psychiatrist, the 
Veteran's Axis I diagnoses were "no current diagnosis" and 
a history of alcohol dependence/depression/PTSD.  At Axis 2, 
the diagnosis was personality disorder, NOS.  This physician 
explained that the Veteran's primary diagnosis was on Axis 2, 
due to his report that he never benefited from medication for 
his reported symtoms and his history of noncompliance with 
treatment.

Nonetheless, a March 2008 VA outpatient psychology note 
includes an Axis I diagnosis of chronic PTSD: by history as 
manifest by trauma, recollections, phobic avoidance and 
impairment in life activities for greater than one month. 

Yet, in a June 2009 Addendum, the VA psychologist who 
examined the Veteran in May 2007 opined that, after a view of 
the medical record, the Veteran did not fit the criteria for 
a diagnosis of PTSD.

As to whether the Veteran has PTSD related to active service, 
both the private and the VA medical opinions have probative 
value, and after reviewing the record, the Board finds that 
both are equally plausible and equally probative.  Hence, the 
Board finds that the evidence is in equipoise as to whether 
the Veteran has an acquired psychiatric disorder that cannot 
be dissociated from active service.  Accordingly, 
pursuant to 38 U.S.C.A. § 5107, entitlement to service 
connection for an acquired psychiatric disorder, variously 
diagnosed as PTSD, a depressive disorder, and an anxiety 
disorder.


ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed as PTSD, a depressive disorder, and an 
anxiety disorder, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


